J-S35004-19


                             2020 Pa. Super. 41

                                        :    IN THE SUPERIOR COURT OF
IN THE INTEREST OF: L.B., A MINOR,      :          PENNSYLVANIA
                                        :
                                        : No. 578 EDA 2019
APPEAL OF: A.W., FATHER
             Appeal from the Order Entered January 28, 2019
           in the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-DP-002974-2015
                         FID: 51-FN-002498-2015

BEFORE:     OLSON, J., STABILE, J. and STRASSBURGER, J.*

OPINION BY STRASSBURGER, J.:                    FILED FEBRUARY 19, 2020

      A.W. (Father) appeals from the permanency review order entered on

January 28, 2019, which, pursuant to the Juvenile Act, 42 Pa.C.S. § 6351,

suspended his visitation with his son, L.B. (Child), who was born in October

2014. We vacate the order and remand for proceedings consistent with this

opinion.

      The juvenile court set forth the relevant factual and procedural history

of this case.

      On November 24, 2015, [] Child was adjudicated dependent.[1]
      At the adjudicatory hearing, [the juvenile c]ourt found that,
      “based upon the findings of abuse, neglect[,] and/or dependency
      of the minor child[,]” it was in the best interest of the Child to
      [be removed] from [M]other’s home. Father first showed up and
      made himself available to court proceedings on May 2, 2017. On
      July 17, 2017, [the trial court] ordered supervised visits for




1The juvenile court granted the petition of the Philadelphia Department of
Human Services (DHS) to adjudicate Child dependent.



*Retired Senior Judge assigned to the Superior Court.
J-S35004-19


     Father.[2] On February 2, 2018, Father was fully compliant with
     his objectives. Father and Child were referred to [Behavioral
     Health Services (BHS)] for consultations and[/]or evaluations.
     At that hearing, [the juvenile court] also ordered family therapy
     to be implemented[,] if appropriate. On October 29, 2018, [the
     juvenile court] increased Father’s visitation rights and ordered
     [his] visits to be from Friday to Sunday[,] overnight[,] on a
     weekly basis.

            The overnight weekend visits continued until [] Child
     reported that Father hit him during one of the overnight visits.
     At which point, the visits were suspended pending investigation.
     It was further reported that [] Child is “extremely fearful” of
     Father. Child also alleged that Father had abused him during the
     weekend overnight visits.       On January 24, 2019, [] Child
     completed an intake for trauma therapy.        When asked the
     reason for the trauma therapy, [Shanese] Streams, the
     [Community Umbrella Agency (CUA)] case manager, testified
     that there was an incident that happened in December where []
     Child “had a visible bruise on his forehead and a report was
     generated through the hotline.” [] Streams testified that Father
     was the alleged perpetrator in that report and that visits were
     suspended because of that report. [] Streams also indicated
     that she was part of the intake for [] Child’s trauma therapy.
     She indicated that during the session, the Child “became visibly
     agitated when dad was mentioned.” She indicated that at the
     start of the intake, [] Child was okay, but once the therapist
     started mentioning [Father], [] Child began “pinching” and
     “hitting” [the] foster parent, and was “cowering underneath the
     desk.”

          [] Streams further testified that since the visitations were
     suspended, [the] foster parent has reported that [] Child has
     been a lot better in the home and hasn’t had as many tantrums
     and outbursts. [] Streams also testified that Father’s goals were
     “to maintain compliance and cooperation with the court order,
     CUA involvement, developing parenting skills and comply with



2 That same day, the court entered a decree terminating Mother’s parental
rights to Child. This Court affirmed that decree on February 7, 2018. In
Interest of L.B., 185 A.3d 1094 (Pa. Super. 2018) (unpublished
memorandum).

                                   -2-
J-S35004-19


      BHS services.” [] Streams further indicated that she would rate
      Father’s level of compliance with his goals as “minimal[.]”

            Based on the foregoing testimony, [the juvenile court]
      issued a decree suspending Father’s visits with the Child pending
      the recommendation of the Child’s therapist.

Juvenile Court Opinion, 4/2/2019, at 1-3 (footnote added) (internal citations

omitted).

      On February 21, 2019, Father filed a timely notice of appeal along with

a concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On appeal, Father contends that the juvenile court

erred in suspending his visits with Child. Father’s Brief at 3. Specifically,

Father argues that his visitation with Child is an issue of law that should be

for a judge or master to determine, not a therapist. Id. Father claims that

a therapist may not know the legal “grave threat” standard,3 and may not

want to make a decision that potentially involves liability on the part of the

therapist. Id. Most importantly, Father alleges that he would not have an

opportunity to have a hearing, present evidence, and cross-examine the

therapist if the therapist makes a decision involving visitation.         Id.

Accordingly, Father contends that this Court should vacate the order entered

by the juvenile court. Id. at 7.




3 The “grave threat” standard is met when “the evidence clearly shows that
a parent is unfit to associate with his or her children.” In re C.B., 861 A.2d
287, 294 (Pa. Super. 2004).

                                    -3-
J-S35004-19

      Before we consider this issue, we must determine whether this Court

has jurisdiction over the instant appeal. “‘[S]ince we lack jurisdiction over

an unappealable order[,] it is incumbent on us to determine, sua sponte

when necessary, whether the appeal is taken from an appealable order.’”

Gunn v. Automobile Ins. Co. of Hartford, Connecticut, 971 A.2d 505,

508 (Pa. Super. 2009), quoting Kulp v. Hrivnak, 765 A.2d 796, 798 (Pa.

Super. 2000).

      “An appeal lies only from a final order, unless permitted by rule or

statute.”   Stewart v. Foxworth, 65 A.3d 468, 471 (Pa. Super. 2013).

Generally, a final order is one that disposes of all claims and all parties. See

Pa.R.A.P. 341(b). Here, the order on appeal fails to satisfy the requirements

of Rule 341(b), as it did not dispose of all claims and all parties. Further,

the order provided that a permanency review hearing would be held on April

16, 2019. Thus, the January 28, 2019 order is not a final order.

      Accordingly, for this order to be appealable, it must satisfy the

requirements of the collateral order doctrine.

             The “collateral order doctrine” exists as an exception to the
      finality rule and permits immediate appeal as of right from an
      otherwise interlocutory order where an appellant demonstrates
      that the order appealed from meets the following elements: (1)
      it is separable from and collateral to the main cause of action;
      (2) the right involved is too important to be denied review; and
      (3) the question presented is such that if review is postponed
      until final judgment in the case, the claimed right will be
      irreparably lost. See Pa.R.A.P. 313.

            Our Supreme Court has directed that Rule 313 be
      interpreted narrowly so as not to swallow the general rule that

                                     -4-
J-S35004-19


      only final orders are appealable as of right. To invoke the
      collateral order doctrine, each of the three prongs identified in
      the rule’s definition must be clearly satisfied.

Interest of J.M., __ A.3d __, 2019 WL 4385685, at *6-7 (Pa. Super. 2019)

(quoting In re W.H., 25 A.3d 330, 335 (Pa. Super. 2011) (some citations

omitted)).

      We begin our analysis by considering this Court’s decision in J.M. In

J.M., this Court analyzed the appealability of a permanency review order,

which did not change the parent’s goal,4 but prohibited “visits at [the

mother’s] home if [the m]other or [the c]hildren tested positive for drugs.”

Id. at *1.    We held that this order did not satisfy the second and third

prongs of the collateral order doctrine and quashed the appeal.

      Essentially, because the order did not prohibit the mother’s visits with

her children in their entirety, but rather placed restrictions on those visits,

we concluded that the second and third prongs of the collateral doctrine

were not satisfied. See id. at *11 (pointing out that with respect to the

second prong, or whether the order involved a right “too important to be

denied review,” “there is no indication in the record that [the m]other was

denied the right to see [the c]hildren in any fashion, or was denied the right

to visit with children in her home environment indefinitely); id. at *12

(pointing out that with respect to the issue of whether the mother’s claim

4 “[A]n order granting or denying a goal change request, in a case involving
a dependent child, is an appealable order.” In re C.M., 882 A.2d 507, 513
(Pa. Super. 2005).

                                     -5-
J-S35004-19

would be irreparably lost, the “order did not deny home visits indefinitely; it

simply required [the m]other and [the c]hildren to be drug-free before

visiting at [the m]other’s home”). Thus, because the order in J.M. failed to

satisfy both the second and third prongs of the collateral order doctrine, this

Court did not consider the first prong. See id. at *11 (“leav[ing] for another

day the resolution of what constitutes the cause of action in a dependency

matter, and whether a permanency review order placing restrictions on a

parent’s visitation is separable from the main cause of action”).

      While the order in the instant matter bears some similarity to the

order at issue in J.M., there are important distinctions. First and foremost,

the instant order denies Father visits altogether, and it is unclear when those

visits may resume.5

      As a usual rule, parental visitation is not denied except where a
      grave threat to the child can be shown. The policy underlying the
      “grave threat” standard reflects the desirability of continuing
      contact between the parent and the child. It underscores the
      importance of each parent’s maintaining a meaningful and
      sustaining relationship with the child.

In Interest of M.B., 674 A.2d 702, 705 (Pa. Super. 1996).




5 There is some conflicting information in the record regarding when visits
are to resume. At the hearing, the trial court stated that visits “can begin
upon the therapist’s recommendation.” N.T., 1/28/2019, at 17. In the
order, the trial court stated that “Father’s visits with the child are to remain
suspended upon the recommendation of the child’s therapist.” Order,
1/28/2019. In any event, what is clear is the fact that Father’s visits with
Child are suspended and will remain that way for a period of time.

                                     -6-
J-S35004-19

      Here, Father contends that the trial court erred by outsourcing the

decision regarding the resumption of Father’s visitation to a therapist, which

according to Father, denies him due process. Father also contends that the

juvenile court entered an order denying visitation without a finding that he

posed a grave threat to Child. This purported error may well result in much

more than the denial of a visit or series of visits. It ultimately can affect a

custody determination or even the termination of parental rights. A parent

denied any visitation can be “behind the eight ball” for a child’s entire

minority.   Thus, because this order resulted in the complete denial of

visitation, it is both a “right … too important to be denied review,” and “if

review is postponed until final judgment in the case, the claimed right will be

irreparably lost.” Pa.R.A.P. 313(b).    Accordingly, unlike the order in J.M.,

this order satisfies both the second and third prongs of the collateral order

doctrine.

      We now turn to the first prong of the collateral order doctrine, which

was not addressed in J.M. We must consider whether the order appealed

from “is separable from and collateral to the main cause of action.”

Pa.R.A.P. 313(b). In doing so, we recognize the caveat set forth in J.M.

      When reviewing our treatment of dependency cases as a whole,
      it is apparent that this Court has not been consistent with its
      interpretation of “the main cause of action” for purposes of
      R.A.P. 313. Sometimes we have placed the emphasis on the
      underlying dependency adjudication and disposition, even if the
      case has progressed into the permanency review stage, … other
      times we have focused on one of the broad goals in the


                                       -7-
J-S35004-19


      particular stage of the case, … and still other times we have
      looked to the purpose of the particular hearing….

J.M., 2019 WL 4385685, at *9.

      Even though our treatment of dependency cases has not been

consistent, as pointed out in J.M., our Supreme Court has also held that “the

collateral order rule’s three-pronged test must be applied independently to

each distinct legal issue over which an appellate court is asked to assert

jurisdiction   pursuant   to   Rule   313.”   Rae   v.   Pennsylvania   Funeral

Directors Ass’n, 977 A.2d 1121, 1130 (Pa. 2009).

      Instantly, Father assails the juvenile court’s decision to outsource to a

therapist the determination of when his visits with Child may or may not

resume. Father’s Brief at 3-4. Among other things, Father is concerned that

a therapist is not familiar with the aforementioned “grave threat” standard.

Id. at 4.      Reviewing the appealability of this order in light of the issue

presented, it is clearly separable from and collateral to the main cause of

action, no matter how that cause of action is defined.       Thus, we conclude

that this order satisfies the first prong of the collateral order doctrine,

because Father presents a distinct legal issue that is not at all related to the

underlying issues in this case.

      On appeal, Father argues that the trial court erred in by “giving judicial

power to the therapist to decide when visits can occur.” Father’s Brief at 4.

Father argues that “only a [j]udge or a master should decide when visits

should or should not occur [because a] therapist does not have the legal

                                       -8-
J-S35004-19

background to make a legal decision.” Id. Importantly, Father argues that a

therapist may not understand the legal grave-threat standard. Id.

      Our scope and standard of review in dependency cases is as follows:

            [W]e must accept the facts as found by the trial court
      unless they are not supported by the record. Although bound by
      the facts, we are not bound by the trial court’s inferences,
      deductions, and conclusions therefrom; we must exercise our
      independent judgment in reviewing the court’s determination, as
      opposed to its findings of fact, and must order whatever right
      and justice dictate. We review for abuse of discretion. Our scope
      of review, accordingly, is of the broadest possible nature. It is
      this Court’s responsibility to ensure that the record represents a
      comprehensive inquiry and that the hearing judge has applied
      the appropriate legal principles to that record. Nevertheless, we
      accord great weight to the court’s fact-finding function because
      the court is in the best position to observe and rule on the
      credibility of the parties and witnesses.

C.M., 882 A.2d at 513.

      At each permanency review hearing, the juvenile court is required to

determine “whether the visitation schedule for the child with the child’s

guardian is adequate, unless a finding is made that visitation is contrary to

the safety or well-being of the child.” Pa.R.Juv.P. 1608(D)(1)(q).

            In reviewing a trial court’s denial of visitation, [this Court]
      look[s] to whether there exists clear and convincing evidence
      that visitation would present a grave threat to the child. When
      making this determination, we must take into consideration the
      express legislative policy of preservation of the family.
      Therefore, the trial court is required to consider options such as
      structured visitation with the aid of an agency; only where there
      are no practicable visitation options can visitation be denied.

In Interest of Coast, 561 A.2d 762, 771-72 (Pa. Super. 1989) (internal

citations omitted).


                                      -9-
J-S35004-19

         In its opinion, the juvenile court concludes that “Father’s conduct

during the December incident posed a grave threat to [] Child.” Juvenile

Court Opinion, 4/2/2019, at 3.       This may be true; however, it is Father’s

position that the juvenile court erred by then outsourcing the decision of

when those visits may or may not resume to a therapist, rather than to itself

as the ultimate arbiter of whether Father poses a grave threat to Child or if

other less restrictive measures are available rather than suspending visits

altogether. The rules, as discussed supra, provide that decisions regarding

visitation are to be made by the court. Thus, we agree with Father that the

court erred in this respect. Accordingly, we vacate the order and remand for

proceedings consistent with this opinion.

         In doing so, we point out that Child has been in placement since 2015,

and his mother’s parental rights have already been terminated. Father has

been working towards reunification since 2017, when he first made himself

available to DHS. Due to the lengthy history of this case, it is necessary that

the trial court move with deliberate speed in determining whether Father

poses a grave threat to Child and resolving this visitation issue, as Child has

been awaiting permanency for almost four years at this juncture.

         Order vacated. Case remanded. Jurisdiction relinquished.

         Judge Stabile files a Concurring Opinion in which Judge Strassburger

joins.

         Judge Olson files a Dissenting Opinion.


                                       - 10 -
J-S35004-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/20




                          - 11 -